tax_exempt_and_government_entities_division release number release date uil code department of the treasury internal_revenue_service tege eo examinations commerce street mc dal dallas tx date aug person to contact identification_number contact telephone number telephone fax ein certified mail - return receipt requested dear this is a final_determination that your exempt status under sec_50i c of the internal_revenue_code is revoked recognition of your exemption under internal_revenue_code sec_501 c is revoked effective for the following reasons you have failed to produce documents to establish that you are operated exclusively for exempt purposes within the meaning of internal_revenue_code sec_501 and that no part of your net_earnings inure to the benefit of private shareholders or individuals you failed to respond to repeated reasonable requests to allow the internal_revenue_service receipts expenditures or activities as required by sec_6001 sec_6033 and rev_rul c b to examine your regarding records your as such you failed to meet the requirements of r c sec_501 and treasury regulation section c - a d_ in that you failed to establish that you are operated exclusively for exempt purposes within the meaning of internal_revenue_code sec_501 c contributions to your organization are no longer revenue code effective deductible under sec_170 of the internal you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending and for all subsequent years processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment appropriate forms regarding filing petitions for declaratory_judgment by referring to the enclosed publication please note that the united_states tax_court is the only one of these courts where a declaratory_judgment action can be pursued without the services of a lawyer you may write to the courts at the following addresses please contact the clerk of the respective court for rules and the united_states tax_court second street nw washington dc us court of federal claims madison place nw washington dc u s district_court for the district of columbia constitution ave n w washington dc the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights we can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs ifyou qualify for our assistance which is always free we will do everything possible to help you visit taxpayeradvocate irs gov or call ifyou have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours enclosures publication director eo examinations department of the treasury internal_revenue_service tax exempt and government entities irs exempt_organizations examinations date date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone manager’s name id number manager’s contact number response due_date certified mail - return receipt requested dear why you are receiving this letter we propose to revoke your status as an organization described in sec_501 of the internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action - sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren’t an organization described in sec_501 after we issue the final revocation letter we'll announce that your organization is no longer eligible for contributions deductible under sec_170 of the code if we don't hear from you if you don’t respond to this proposal within calendar days from the date of this letter we'll issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years what you need to do if you disagree with the proposed revocation letter rev catalog number 34809f - ‘ if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you also may file a protest with the irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn’t apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn't a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however see that a tax matter that hasn't been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service letter rev catalog number 34809f for additional information if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely director eo examinations enclosures report of examination form_6018 publication publication letter rev catalog number 34809f form 886-a rev date a schedule number or exhibit name of taxpayer tax identification_number year period ended explanations of items issue should the exempt status of internal_revenue_code irc as an organization described in sec_501 be revoked effective under sec_501 a of the facts was incorporated on in the state of as a non-profit corporation article il of the articles of incorporation stated that the purpose of the corporation is to provide pilgrimages low cost products and functions for the was listed as the initial board_of director of filed form_1023 application_for recognition of exemption under sec_501 of the internal_revenue_code on part ii of the form_1023 sets forth the purposes of religious store and conducting pilgrimage tours and information to it states that it will be accomplished by running the purpose is to provide the attachments to form_1023 provide more detail of explanation under the title religious store that opened in19 dollar_figure withdollar_figure projects and project objectives the provided that the beginning of was asa worth of merchandise years later there was in inventory and additional income from the pilgrimages provided to benefit the attachment states that religious store averages dollar_figure a month anda would bring in dollar_figure and more as time goes on internal_revenue_service granted tax exempt status to on the part of the forms for the years were serving the ministry prayer requests of the and pilgrimages conferences youth ministry as well as a web presence for information and through provided that exempt_activities with solid teaching and materials prayer the forms filed by from through provided the following e e e e e e e all forms were signed by the president of revenue was reported as fundraising events and or contributions on the forms no wages or salaries were reported on the forms no beginning_inventory and no ending inventory was reported on the forms no inventory for sale or use was reported on the forms no loan from current and former officers directors and disqualified persons reported on the forms from for the years from no sec_4958 excess_benefit transactions were reported during the years from as and balance of the loan at the end of year was reported on the form_990 for the year through and loan from through was dollar_figure to to was reported on the forms no loan form 886-a department of the treasury-internal revenue service catalognumber20810w publish no irs gov page 1_ schedule number or exhibit form 886-a rev date name of taxpayer tax identification_number year period ended explanations of items activities the is a locally-owned and operated religious store and pilgrimage company established in website describes and its activities it states that by during the course of the examination different sources book store gift shop pilgrimage tours and tax preparation indicated that received revenue from three book store gift shop operates a book store gift shop staffed by and volunteers it is located at the store has variety of religious items such as bibles small statues crosses chains cds books and pictures the store hours are explained in the response to information_document_request that she started the pilgrimage religious store in and resource center and she figured that all revenue and inventory of she executed an agreement with donation to when sold and all stock will be returned to her if received its tax exempt status in religious store should not be part of thus that all the materials in the religious store will become her will be responsible for replenishing inventory when necessary ceases its operation during the examination the agreement provided that all the merchandise of the religious store belongs to provided an electronic copy of an agreement between and provided exclusive rights to to sell the merchandise all the proceeds of the sales is required re-stock the merchandise the agreement was effective as are donated to of january included in the agreement see exhibit for the agreement between and was added to corporation papers on january and no inventory list was and during the course of examination provided its bank statements for the year and account statements for the months of april june and november of although requested no other financial records such as copies of cancelled checks deposit slips credit card statements and additional bank statements were provided for the examination no beginning_inventory and no ending inventory was reported on forms since its inception reported dollar_figure expenses on materials supplies and equipment of its form_990 for the year however no detailed books_and_records such as invoices receipts purchase orders and cancelled checks were provided to verify the expenditures there were two types of revenues reported on the form_990 for the year under examination fundraising revenue and contributions no book store revenue was identified on form_990 and no detailed records such as cash register tapes were provided to verify the revenues received from the merchandise sales of the book store gift shop the copies of cancelled checks of these records purchases from were secured_by the sbse division of irs through review of form 886-a department of the treasury-internal revenue service publish no irs gov page 2_ catalog number 20810w schedule number or exhibit form 886-a rev date name of taxpayer tax identification_number year period ended explanations of items merchandise purchases were dollar_figure for the years and respectively were identified as merchandise purchases total to date no detailed books_and_records including inventory records were provided to reconcile the inventory purchases and sales for the year under examination pilgrimage tours there were two pilgrimage tours conducted by through fees and international visa fees the individuals paid their pilgrimage tours by personal checks or by credit cards advertised the trips website and brochures the tour charges covered air fares hotels meals admission then wire transferred the funds to a third party travel agency during the year which helped to conduct the tours and make reservations overseas finally made flights reservations for the participants of the pilgrimages she explained in the response to information_document_request that every pilgrimage began with a who had contacted and requested a specific pilgrimage based on the took on the task of preparing the itinerary sending the itinerary to the final destination then overseas tour company for a quote pricing airfare advertise the trip confirming arrangements for travel and accommodations and handling ail the accounting for the pilgrimage tour further explained in the response that the destination becomes the pilgrimage for the people who want to accompany this aspects because the travel and tours are provided as a donation to aid the enhance of his guide while traveling with the group both of the the participants of the pilgrimages did not handle any of the business dollar_figures own spiritual life and indicated in the response that her role was a nonpaid professional travel_expenses were paid_by on his journey the and the two pilgrimages conducted by inthe year were and through participants the participants were charged dollar_figure dollar_figure reservations and dollar_figure travel delay insurance and flight insurance ‘to to led the there were people took the pilgrimage tour pilgrimage tour the tour was from per person double occupancy and paid paid a total of for the pilgrimage tour dollar_figure to for flight for flight related insurances such as baggage insurance the second pilgrimage to was led by there were people took the pilgrimage tour from and paid participants the participants were charged dollar_figure per person double occupancy then paid form 886-a department of the treasury-internal revenue service publish no irs gov 3__ catalog number 20810w page schedule number or exhibit form 886-a rev date name of taxpayer tax identification_number year period ended explanations of items dollar_figure and dollar_figure to to for booking the tour dollar_figure for flight related insurances to for flight reservations figured out that in may booking the funds from a private commercial lender dollar_figure from did not have enough funds to pay for pilgrimage tour in order to conduct the tour on may decided to borrow borrowed dollar_figure daily from may tomarch21 to statements provided by and sbse division of irs revealed that paid for the repayment of the loan to date no detailed books_and_records were provided to reconcile the revenue and expenses of pilgrimage activities conducted by for the year under examination tax preparation explained during the interview held by agent on may that she prepared individual tax returns the individuals paid for tax preparation service either by the checks and or credit debit cards the checks written by the individuals were either marked as donations or tax preparation fees she deposited all income received from tax preparation service in the bank account of then she used some of the funds from account to pay for her personal expenses such as mortgage monthly payments auto payments utilities and food expenses explained in the response to information_document_request that she did not have a huge tax business prior to beginning the ministry she was called to do she was an accountant and facilitated taxes for her clients to this date revenue received from the different revenue sources and were not able to provide the detailed books_and_records to show the during the course of examination by sbse division of irs the tax compliance officer identified form sec_1040 for the year from tax preparation was dollar_figure and estimated that the total revenue received were prepared by in the year summary of day to day operations provided a folder marked as minutes of meetings in the response to information_document_request in the folder there were summary of day to day operations for the year summary of day to day operations contained opening prayers and daily activity descriptions no board meeting information was provided in the summary of day to day operations the form 886-a department of the treasury-internal revenue service publish no irs gov page 4_ catalog number 20810w schedule number or exhibit form 886-a rev date name of taxpayer tax identification_number year period ended explanations of items the samples of the summary of day to day operations are shown below we celebrated first friday mass with january spiritual warfare prayers and healing prayers we are storming heaven so nothing happen friday night to start the new year with has to have next week and needed prayers for and final healing january came in from and donated to called from lighting candle at as well as his home parish for the end of the demonic attacks against the ministry myself and all out board members especially irs february real busy came in with talked about future trips february over the irs attack on me and the ministry with we were all anointed by him and of course were in they will be praying with us was very upset and family and myself went to for mass march security of being able to travel when necessary the in and brought for me to look at all in ministry are for getting it for the is showing signs of problems march _ it will be official to get the paid as soon as possible to clear the loan taken out to pay for the pilgrimages this is approved by the board_of directors sent salesman in to sign papers because someone wanted to buy - however the payoff of dollar_figure bill to be is still a wo march _ went to to finalize the papers for the truck april paid the payment in amount of dollar_figure balance for dollar_figure am applying for loan with may only for this one talked to and he sent me pictures of the sun as well as a video he promised he will get the loan if at all possible but admitted that it is impossible to fund a non-profit pilgrimage people and we talked about today for the june wehave no more signups so we have to force this pilgrimage because has to the june _ leave for pilgrimage with only only paying we have to pay for and me to this date no other board meeting minutes were provided by financial records department of the treasury-internal revenue service form 886-a catalog number 20810w _-- page publish no irs gov to schedule number or exhibit form 886-a rev date name of taxpayer tax identification_number year period ended explanations of items with the financial records provided by inventory purchases and pilgrimage were identified and described below and sbse division of irs the expenses other than mortgage per schedule l of form_990 filed by and there was a written loan agreement at the end of ___ the balance of the loan was dollar_figure forthe year made a dollar_figure loan to explained during the interview held on may __ that she put significant funds into cover the proceeds in overhead cost she indicated that she refinanced her personal_residence and deposited bank account provided a copy of the may statement from the statement showed that the loan started on __ also it provided that the original principal balance current principal balance and monthly payment of the loan were dollar_figure respectively explained in a letter dated june ‘that there was a dollar_figure loan taken out on against her property for operating_expenses and she has actually paid almost all of it herself from her account directly to show the payments made by her to however no loan agreement was provided provided a spreadsheet statement to over the years also indicated in the letter dated june _ that she often used her debit or credit cards to deposit money to personal debit or credit card statements were provided to support this statement checking account to pay its bills or rents in order to keep open no phoned the service on september during the phone conversation form_990 wrong she explained that the loan did not occur in __ it after she received them from the mortgage firm she instead she further explained that she re-financed her mobile home in indicated that she filed the occurred in stated that she gave the funds to emphasized that was asked why she did not record the loan in the year that was occurred she said she did not do it because she did not need the money at that time and she always paid her mortgage from her own funds but she exhausted of her funds after her to pay the mortgage thus she recorded the loanin the year the bank records to show that the fund was transferred from her account to she said that she did not maintain the bank records is the collateral of her property when to help was asked to provide does not owe her but and she needed account in she per the statements provided by and sbse division of irs paid a total of dollar_figure and respectively car loan car insurance for the years the summary of day to day operations provided in response to information_document_request indicated that purchased a in march from for prior to the purchase of by sb_se division of irs showed that owned a purchased a new the documents provided on march for dollar_figure publish no irs gov department of the treasury-internal revenue service form 886-a catalog number 20810w page 6_ schedule number or exhibit form 886-a rev date name of taxpayer tax identification_number year period ended explanations of items in cash down received a dollar_figure she put dollar_figure loan was initially through there were several payments made out of a total of dollar_figure paid which was later bought out by and dollar_figure forthe years in and to and20_ respectively cash rebate and financed dollar_figure the auto in20 opened a the balance on the loan with was paid off by account and refinanced her truck with for dollar_figure on october in march sb_se division of irs showed that purchase agreement on march9 the purchased a new made payments for a total of dollar_figure the documents provided by went to to and signed the car loan was financed through inthe year statement showed that a final payment was made on august dollar_figure _ and the total of the payments was could not confirm who made the final payments on august however the irs showed that the payment of dollar_figure to statements provided by sb_se division of was made on behalf of by as a new-loan to on august made payments for a total of dollar_figure to inthe year perthe statements provided by sbse divisions of the internal_revenue_service irs for a total of dollar_figure in the year to made payments bank and credit card payments transferred funds to transfers were dollar_figure years bank credit card and store credit card accounts the total for the and respectively although requested was not able to provide any documents or explanations of its funds used by others used funds for cash withdrawals restaurants food purchases roof repair insurance attorney fees garden products health products car washes utilities payments drugstore purchases doctor appointment cell phone personal credit card payments and payments made to her daughters’ the total funds used by to pay for her expenses were dollar_figure for the years and respectively personal tax records no forms w-2 or 1099-misc was filed by for the years from -‘ through publish no irs gov department of the treasury-internal revenue service form 886-a catalognumber20810w page 7_ schedule number or exhibit w form 886-a rev date explanations of items name of taxpayer tax identification_number year period ended laws sec_501 provides in part that organizations described in sec_501 are exempt from federal_income_tax sec_501 of the code describes in part an organization that is organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_6001 states that every person liable for any_tax imposed by this title or for the collection thereof shall keep such records render such statements make such returns and comply with such rules and regulations as the secretary may from time to time prescribe whenever in the judgment of the secretary it is necessary he may require any person by notice served upon such person or by regulations to make such returns render such statements or keep such records as the secretary deems sufficient to show whether or not such person is liable for tax under this title sec_1_501_c_3_-1 states that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 states that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 states that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_c_3_-1 states that an organization is not organized or operated exclusively for one or more of the purposes specified in subdivision i of this subparagraph unless it serves a public rather than a private interest thus to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests fact patterns suggesting inurement also frequently suggest excess_benefit transactions between an exempt_organization and disqualified_person under sec_4958 the recent regulations issued under sec_501 at sec_1_501_c_3_-1 instruct the service to consider a variety of factors to determine whether revocation is appropriate when sec_4958 excise_taxes also apply a the size and scope of the organization’s regular and ongoing activities that further exempt purposes before and after the excess_benefit_transaction or transactions occurred b the size and scope of the excess_benefit_transaction or transactions collectively if more than one in relation to the size and scope of the organization’s regular and ongoing activities that further exempt purposes form 886-a department of the treasury-internal revenue service catalognumber20810w _publish no irs gov page schedule number or exhibit x form 886-a rev date explanations of items tax identification_number year period ended name of taxpayer c whether the organization has been involved in multiple excess_benefit transactions with one or more persons d whether the organization has implemented safeguards that are reasonably calculated to prevent excess_benefit transactions and e whether the excess_benefit_transaction has been corrected within the meaning of section f and sec_53_4958-7 or the organization has made good_faith efforts to seek correction from the disqualified_person s who benefited from the excess_benefit_transaction sec_1_501_c_3_-1 example supposes that an organization's founder diverts significant portions of the organization’s to pay personal expenses which reduces the funds available to conduct exempt activity over the course of multiple years the board_of trustees never authorized the organization to pay the founder's personal expenses and takes no action to seek repayment or terminate the founder's involvement with the organization the founder claims that the payments represent loans but no contemporaneous documentation exists and no payments of principal or interest were ever made to the organization based on the factors above the regulations contemplate that not only does the diversion of funds constitute an excess_benefit_transaction under sec_4958 but the prohibition against inurement has been violated and the organization no longer qualified as an organization described in sec_501 revrul_70_534 1970_2_cb_113 jan a nonprofit organization whose primary activity is conducting travel study tours that include courses on the culture of the united_states foreign countries and nature studies taught by certified teachers is exempt under sec_501 of the code revrul_77_366 1977_2_cb_192 states that a nonprofit organization that arranged and conducted winter-time cruises during which activities to further religious and educational_purposes were provided in addition to extensive social and recreational activities was not operated exclusively for exempt purposes and did not qualify for exemption in rameses school of san antonio texas v commissioner c memo the tax_court held that a private school failed to qualify for exemption under sec_501 because it operated for the private benefit of its founder the tax_court stated factors highlighted of a prohibited relationship have included control by the founder over the entity's funds assets and disbursements use of entity moneys for personal expenses payments of salary or rent to the founder without any accompanying evidence or analysis of the reasonableness of the amounts and purported loans to the founder showing a ready private source of credit nearly all of these factors are present here 285_f2d_800 cert den u s states that a corporation engaged in the publication and sale or religious periodicals books and supplies to churches and to individuals was held to be operated for the primary purpose of carrying_on_a_trade_or_business and was not entitled to exemption in easter house v u s cl_ct affd 846_f2d_78 fed cir f 2d fed cir cert den 488_us_907 the organization in exchange for a fee provided adoption services to parents seeking to adopt a child including services to pregnant women who intended to place their newborns for adoption the claims_court concluded that the organization's business_purpose of operating an adoption service not the advancement of educational and charitable activities was its primary goal it competed with other commercial organizations providing similar catalog number 20810w form 886-a page q_ publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanations of items tax identification_number year period ended name of taxpayer services thus plaintiff's competition provides its activities with a commercial hue cl_ct pincite accordingly the organization did not qualify for exemption under sec_501 christian stewardship assistance inc v commissioner t c an organization was formed as a nonprofit corporation to assist charitable organizations in their fundraising activities with individual contributions the organization engaged in a service which provided financial planning advice on charitable giving and tax planning to wealthy individuals referred to it by subscribing charitable organizations the court held that the organization's tax planning services are a nonexempt activity that is substantial in nature and not incidental to its charitable purpose therefore the organization failed to qualify for exemption under sec_501 of the code government’s position should be revoked because it the c tax exempt status of the is not operated exclusively for tax exempt purposes an organization described in sec_501 must establish that no more than an insubstantial part of its activities is not in furtherance of an exempt purposes sec_1_501_c_3_-1 inthe year preparations the revenues from the activities were deposited in ran a book store gift shop conducted pilgrimage tours and performed tax account activities e book store gift shop book store and gift shop is located in a street shopping center at per month it is surrounded and adjacent to many other the facility is leased at the rate of dollar_figure stores and shops the store sales variety of religious items such as bibles small statues crosses chains cds books and pictures the store hours are american express discover mastercard and visa the store is run by volunteers the store accepts cash check and no detailed books_and_records such as cash register tapes and or sale receipts were provided to show account whether all of the proceeds from the merchandise sale were deposited into sec_501 of the code provides in part for the organization to be exempt from federal_income_tax the organization must be organized and operated exclusively for charitable religious or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual reviewed bank accounts revealed that its funds were comingled with those of its president it was difficult to differentiate personal funds from publish no irs gov department of the treasury-internal revenue service form 886-a catalog number20810w page schedule number or exhibit form 886-a rev date name of taxpayer tax identification_number year period ended explanations of items failed to provide requested books_and_records under sec_6001 and sec_6033 to demonstrate that no part of its net_earnings inured to the benefit of any private_shareholder_or_individual including fails to meet the operational_test of sec_501 for this reason in addition were commercially operated as described in scripture press foundation v united_states operates its book store and gift shop similarly to the book stores and gift shops that although activity of operating of a book store and gift shop may in part further religion has a substantial business_purpose is in competition with other local businesses accordingly operating a book store and gift shop in a commercial manner is not an exempt activity is operated in a commercial manner and e pilgrimage tours conducted two pilgrimage tours during the year20 to different religious sites in the activities accomplished both religious and non-religious the pilgrimage tours were led by or both educational and non-educational purposes and no structured educational program was provided during the tours each pilgrimage tour began with a on the the final destination travel_expenses were paid_by conducted the pilgrimage tour according to the to provide a specific pilgrimage based request and requested revrul_70_534 1970_2_cb_113 jan provided that a nonprofit organization whose primary activity is conducting travel study tours that include courses on the culture of the united_states foreign countries and nature studies taught by certified teachers is exempt under sec_501 of the code is dissimilar to the organization described in revrul_70_534 because it does not provide any structured educational programs in the ruling the activity served a bona_fide educational purpose since the courses were conducted by certified teachers consisted of lectures instruction preparation of reports recitation examinations and the issuance of grades pilgrimage activity is similar to the organization in revrul_77_366 even if some of the activities are religious and educational in nature there is substantial time available for recreational and other non-exempt activities is not operated exclusively for sec_501 purposes since provided a substantial private benefit to the priest who requested the pilgrimage tour e tax preparation prepared individual tax returns and the individuals paid the tax preparation service fees to either by checks and or credit debit cards during the course of examination by the sbse division of irs the tax compliance officer identified form sec_1040 forthe year that were prepared by and estimated that the total revenue received from tax preparation fees was dollar_figure in the year publish no irs gov department of the treasury-internal revenue service form 886-a catalog number 20810w page schedule number or exhibit form 886-a rev date name of taxpayer tax identification_number year period ended explanations of items the tax preparation service is regularly carried on as a business activity and not substantially related to furthering the exempt_purpose of tax preparation service activity is not charitable within the meaning of the code and regulations sec_1_501_c_3_-1 similar to the organization described in easter house v u s cl_ct which was determined to be carrying on essentially commercial activities in competition with ordinary commercial enterprises rather than activities that furthered a charitable purpose provided the tax preparation service in a commercial manner similar to christian stewardship assistance inc v commissioner t c preparation service is a nonexempt activity that is substantial in nature and not incidental to its charitable purpose tax private benefit transactions examination of expenses records revealed that used the organization funds for personal e merchandise purchases per the agreement between and all the merchandise sold by the store belongs to no value of merchandise has been reported in the assets section of forms since its inception the merchandise is purchased from various distributors and is then sold at the retail level the payments made for merchandise purchases constitute private benefit received by the merchandise of the store belongs to total merchandise purchases by the organization were dollar_figure per the agreement between because all and for the years and respectively e mortgage indicated in the phone conversation with the service on and gave the funds to financed her personal mobile home in the mortgage firm however she was not able to provide the loan agreement or any document to demonstrate the funds were transferred from her account to after she received them from account in that she re- made mortgage payments to payments constituted private benefit received by residence the total mortgage payments made were dollar_figure and for the years for personal_residence these because the payments were for her personal respectively e car payments made payments from account to to pay her car loan these payments constituted private benefit received by payments made by and respectively were dollar_figure for the years the total car loan form 886-a catalognumber20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanations of items tax identification_number year period ended name of taxpayer e bank and credit card payments transferred funds from account to her bank credit card and store credit accounts for her personal_use and no explanation of the funds use was provided by constituted private benefit received by bank credit and store credit card accounts were dollar_figure the total payments transferred by these transfers to for the years and respectively e food and others used funds for cash withdrawals restaurants food purchases roof repair insurance attorney fees garden products health products car washes utilities payments drugstore purchases doctor appointment cell phone personal credit card payments and payments made to her daughters these funds used by constituted private benefit received by the total funds used by to pay for her personal benefit were dollar_figure for the years and respectively year expense category bank cards merchandise truck mortgage others total bank cards merchandise truck mortgage others total bank cards merchandise truck mortgage others total bank cards merchandise truck mortgage others total expenses paid_by reported by president o o o o o o o o o o j o o o o o o o j o o o o o o o o department of the treasury-internal revenue service form 886-a catalognumber20810w publish no irs gov page schedule number or exhibit form 886-a rev date name of taxpayer tax identification_number year period ended explanations of items year expense category total expenses paid_by reported by president total bank cards merchandise truck mortgage others total bank cards merchandise truck mortgage others total the total of the payments made and funds transferred on behalf of dollar_figure and respectively the summary of o o o o o o o o o o for her personal benefit was for the years personal expenses for the years through are shown on exhibit did not report the president’s use of the organization’s funds for personal expenses paid on its forms as wages to officers issue forms w-2 or to its president or report on forms part iv line b and c whether the organization engaged in sec_4958 excess_benefit transactions during the years from through used through and she did not report the expenses paid or funds used for her personal benefit on her form sec_1040 funds for her personal expenses totaling dollar_figure for the years as income for those years account its primary asset is commingled with personal finances used allows its assets to be used by its president for non-exempt personal purposes such use constitutes inurement and organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt purposes fails the operational_test under sec_1_501_c_3_-1 which states an account for both personal and organizational matters to provide all books_and_records of its assets liabilities receipts and the service asked disbursements other than june and november of and flyers of pilgrimage trips no other financial records such as copies of cancelled checks deposit slips and credit card statements were provided to show how its expenditures furthered summary of day to day operations title security loan information account statements for the months of april exempt_activities department of the treasury-internal revenue service form 886-a catalog number 20810w publish no irs gov page schedule number or exhibit form 886-a rev date name of taxpayer tax identification_number year period ended explanations of items there are no internal controls to ensure that funds were only used for exempt purposes had free reign over the following pay the loan of her personal vehicles pay the mortgage of her personal_residence use funds to pay for her personal credit cards for and her personal expenses e e there is no record of the other board members having any involvement with the finances of analysis under the factors laid out in sec_1_501_c_3_-1 support the conclusion that revocation of exempt status is appropriate in this case this situation is very similar to example of the regulation the funds available for transactions appear to have been affected diverted thousands of dollars in payments of personal expenses yet only had minimal documented charitable activities the size and scope of the transactions are substantial in relation to activities before and after the exempt_activities the excess_benefit transactions between through management of excess_benefit transactions no correction is known to have been sought by or made to there were no internal controls in place the board did not question funds and no safeguards were put in place to prevent the occurrence of multiple and repeated during and in summary managed more like a personal business than an exempt_organization funds assets and disbursements and made use of had control_over the funds for personal_use essentially appear to have had access to a zero interest line of credit with no promissory notes terms of repayment interest charged or balance approved by the income and an informed board_of directors for purported loans between assets of thus was not operating exclusively for exempt purposes as required by sec_501 rameses school of san antonio texas v commissioner t c memo founders and president of inured to the benefit of and form 886-a department of the treasury-internal revenue service catalog number 20810w publish no irs gov page schedule number or exhibit form 886-a rev date name of taxpayer explanations of items tax identification_number year period ended exhibit - agreement between and department of the treasury-internal revenue service form 886-a catalog number 20810w page publish no irs gov schedule number or exhibit form 886-a rev date name of taxpayer tax identification_number year period ended explanations of items exhibit - agreement between and continued form 886-a department of the treasury-internal revenue service catalog number 20810w publish no irs gov page schedule number or exhibit form 886-a rev date name of taxpayer tax identification_number year period ended explanations of items exhibit - funds used for personal benefit form 886-a department of the treasury-internal revenue service publish no irs gov catalognumber20810w page year period ended schedule number or exhibit form 886-a rev date name of taxpayer explanations of items tax identification_number exhibit continued - funds used for personal benefit department of the treasury-internal revenue service form 886-a catalog number 20810w page publish no irs gov schedule number or exhibit form 886-a rev date explanations of items name of taxpayer tax identification_number year period ended exhibit continued - funds used for personal benefit department of the treasury-internal revenue service form 886-a catalog number 20810w publish no irs gov page schedule number or exhibit e form 886-a explanations of items name of taxpayer rev date tax identification_number year period ended exhibit continued - funds used for personal benefit _ publish no irs gov department of the treasury-internal revenue service form 886-a catalog number 20810w page schedule number or exhibit form 886-a rev date name of taxpayer tax identification_number year period ended explanations of items exhibit continued - funds used for personal benefit department of the treasury-internal revenue service catalog number 20810w form 886-a publish no irs gov page schedule number or exhibit form 886-a rev date name of taxpayer tax identification_number year period ended explanations of items exhibit continued - funds used for personal benefit department of the treasury-internal revenue service form 886-a catalog number 20810w _ page publish no irs gov
